Exhibit NOTICE OF ANNUAL GENERAL MEETING OF SHAREHOLDERS OF KINGSWAY FINANCIAL SERVICES INC. AND MANAGEMENT INFORMATION CIRCULAR APRIL 23, 2009 TABLE OF CONTENTS INVITATION TO SHAREHOLDERS 3 NOTICE OFANNUAL GENERAL MEETING OF SHAREHOLDERS 4 MANAGEMENT INFORMATION CIRCULAR 5 GENERAL PROXY INFORMATION 5 Solicitation of Proxies 5 Quorum 5 Voting Shares and Principal Holders Thereof 5 Q&A on Proxy Voting 5 PARTICULARS OF MATTERS TO BE ACTED UPON 8 Financial Statements 8 Election of Directors 8 Approval of the Appointment of Auditors 19 STATEMENT OF CORPORATE GOVERNANCE PRACTICES 19 Reports of Board Committees 20 EXECUTIVE COMPENSATION 25 Compensation Discussion and Analysis 25 Compensation Discussion & Analysis 25 Performance Graph 33 Summary Compensation Table for Named Executive Officers 35 Summary Compensation Table for Named Executive Officers - Narrative Description 36 Currencies 36 Officers Who Also Act as Directors 36 Incentive Plan Awards 37 Outstanding Share-based Awards and Option-based Awards 37 Incentive Plan Awards – Value Vested or Earned During the Year 38 Incentive Plan Awards - Narrative Description 38 Director Compensation 39 Director Compensation Table for 2008 39 Director Compensation Table - Narrative Description 40 Securities Authorized for Issuance Under Equity Compensation Plans 42 Equity Compensation Plan Information 42 Indebtedness of Directors and Officers 42 Directors' and Officers' Insurance 43 Interests of Informed Persons and Others in Material Transactions 43 Interest of Certain Persons in Matters to be Acted Upon 43 Normal Course Issuer Bid 43 APPROVAL 43 OTHER MATTERS 43 ADDITIONAL INFORMATION 44 SCHEDULE "A" Corporate Governance Procedures A-1 SCHEDULE "B" Mandate of the Board of Directors B-1 INVITATION TO SHAREHOLDERS It is my great pleasure to invite you to join our board of directors and the senior management of Kingsway Financial Services Inc. (the "Corporation" or "KFSI") at our next annualgeneralmeeting, which convenes at 11:00 a.m. (Toronto time) on April 23, 2009, at the Design Exchange, 234 Bay Street, Toronto, Ontario. I urge you to attend if you can. We have commenced a major transformation of the Corporation to return it to profitability. This occasion is your opportunity to receive a first-hand account of Kingsway's plans for the future. 2008 has been a difficult year for KFSI. Should you have any questions for senior management, the annual meeting is an excellent place to raise them. If you cannot attend in person, I encourage you to exercise the power of your proxy, which is well explained in the accompanying Management Information Circular. I appreciate your participation, and I look forward to seeing you on April 23, 2009 in Toronto. Sincerely, W. Shaun JacksonMarch 16, 2009 President and Chief Executive Officer Page 3 NOTICE OF ANNUAL GENERAL MEETING OF SHAREHOLDERS NOTICE IS HEREBY GIVEN THAT an annual generalmeeting (the "Meeting") of the shareholders of Kingsway Financial Services Inc. (the "Corporation") will be held at the Design Exchange, 234 Bay Street, Toronto,
